DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election of Group I, claims 1-4 and 6-7, and species of biomolecule, a full-length protein, a polypeptide, a peptide, an aptamer where the aptamer is a peptide, in the reply filed on 9 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-31 and 32-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2022.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2017/062283 filed 17 November 2017; which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/423,812, filed 18 November 2016.

Status of the Claims
Claims 1-4, 6-7, and 26-39 are currently pending; claims 5 and 8-25 are canceled;
claims 26-31 and 32-39 are withdrawn from further consideration by the examiner as being drawn to non-elected invention(s). Claims 1-4 and 6-7 and are examined below

Information Disclosure Statement
The information disclosure statement filed on 16 May 2019 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 6 recites a typographical error, namely it appears that “ananocages” should be “a nanocage”. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0014] of the instant specification recites “The patent or application file contains at least one drawing executed in color.” There are no color drawings as part of the instant application.  
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following, as described in the specification:
Para. [0033] of the instant specification recites Fig. 5D is a graph depicting “the retained recognition capability of MOP-coated IgG-anti-NGAL conjugates on paper substrates stored at room temperature, 40 °C and 60 °C for different durations”, but Fig. 5D does not show data for the 40 °C condition. 
Para. [0043] of the instant specification recites Fig. 8B is a graph “depicting x-ray diffraction of HSA before (HSA) exposure to ZIF-8 precursor and after (HSA-MOF) exposure to ZIF-8 precursor”, but Fig. 8B appears to show only one curve, and it is not identified as being before or after exposure to ZIF-8 precursor.
Para. [0045] of the instant specification recites Fig. 9B has an inset that “shows the size histogram of AuNR obtained from TEM image, revealing the average length of AuNR ~49.5nm”, but Fig 9B includes no such inset.
Para. [0052] of the instant specification recites Fig. 10C “is a graph depicting the LSPR shift induced by the formation of MOP vs. MOP growth on molecularly imprinted AuNR before and after target protein capture”, but the graph shown in Fig. 10C seems to be exactly the same graph as in Fig. 10B, and does not appear to show what is described in para. [0052].
Para. [0055] of the instant specification recites Fig. 11B “is a schematic illustrating the progressive shift in the LSPR peak wavelength of gold nanotransducers (step a) following functionalization (step b) and following analyte binding (step c)”, yet Fig. 11B shows no LSPR graphs/curves. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PG Pub No. 2011/0014724 A1 in view of Liang et al., “Biomimetic mineralization of metal-organic frameworks as protective coatings for biomacromolecules.” Nature communications vol. 6 7240. 4 Jun. 2015 (“Liang et al.”; IDS filed 16 May 2019), and Sugikawa et al., “Stable and Functional Gold Nanorod Composites with a Metal–Organic Framework Crystalline Shell” Chem. Mater. 2013, 25, 13, 2565–2570 (“Sugikawa et al.”; IDS filed 16 May 2019), as evidenced by Jelinek, Raz. “Metal Nanoparticles.” Nanoparticles, De Gruyter, 2015, pp. 55–97 (“Jelinek”; PTO-892), and Mannelli et al., “Recent advances in analytical and bioanalysis applications of noble metal nanorods.” Analytical and bioanalytical chemistry vol. 398,6 (2010) (“Mannelli et al.”; PTO-892).
Regarding Claim 1, Sim et al. teach a plasmonic sensor (pg. 1-2, ¶0010, a localized surface plasmon resonance (LSPR) sensor) comprising a nanostructure core (pg. 1-2, ¶0010, gold nanoparticles), and a biomolecule (pg. 1-2, ¶0010, the sensor comprises immobilized ‘receptors’; pg. 2, ¶0015 teaches the ‘receptors’ as preferably selected from the group consisting of antibody, DNA, aptamer, substrate for enzyme, amino acid, peptide, lipid, nucleic acid, carbohydrate, cofactor, and fragment of antibody; see also Figure 1).
Sim et al. do not teach a plasmonic sensor comprising a metal-organic framework protecting the sensor (e.g. coating/encapsulating the sensor).
However, Liang et al. teach that a wide range of biomacromolecules including proteins, DNA, and enzymes can efficiently induce metal-organic framework formation, which encapsulates the biomacromolecules and affords protection from biological, thermal, and chemical degradation with maintenance of bioactivity (pg. 2, right col, ¶2). Liang et al. teach protecting a biomolecule with a ZIF-8 metal-organic framework (see e.g. pg. 4-5, subsections “Biomimetic mineralization extended to enzymes and DNA” and “Protective properties of biomimetically mineralized ZIF-8”), and also teach coating biomolecules with other MOFs (pg. 4, subsection “Extension of biomimetic mineralization to other MOFs”).
Sugikawa et al. teach using a metal-organic framework as a protective shell for SERS-active nanomaterials (pg. 2565, right col. ¶2). Sugikawa et al. specifically teach gold nanorods (AuNRs) (a type of nanoparticle, as evidenced by Jelinek et al., pg. 55-56, subsection 3.1, “Gold nanoparticles”, which is also a structure considered a plasmonic sensor, as evidenced by Manelli et al., gold nanorods are used in LSPR based sensors, pg. 2452, left col. ¶2, and pg. 2460-2461, “Biosensing strategies”; gold nanoparticles and gold nanorods are used for SERS, pg. 2452, right col., ¶1, and pg. 2466, left col., ¶1) protected by a metal-organic framework (MOF-5) (pg. 2566, subsection “Fabrication of Nanosized MOF-5 Crystals Encapsulating AuNR”). 
It would have been prima facie obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the plasmonic sensor comprising a nanostructure core and a biomolecule taught by Sim et al. by encapsulating the sensor in a metal-organic framework as taught by Liang et al. and Sugikawa et al. in order to provide a better product (plasmonic sensor) because the prior art (Liang and Sugikawa) teach a metal-organic framework will protect the plasmonic sensor taught by Sim et al., from biological, thermal, and chemical degradation, as further taught by Liang et al. (pg. 2, right col, ¶2), and prevent aggregation, as further taught by Sugikawa et al. (pg. 2565, left col, ¶3). 
Additionally, the modification of the sensor of Sim et al. with a metal organic framework, as taught by Liang and Sugikawa as discussed above, would be considered an obvious matter of applying a known technique (for protecting the sensor biological component and preventing aggregation) to an art recognized base product (the sensor of Sim). One having ordinary skill would have a reasonable expectation of success since the modification would have been considered an obvious matter of applying a technique known in the art for its known, intended purpose, and because protecting the plasmonic sensor from degradation and aggregation would be considered an improvement to the plasmonic sensor.
Regarding Claims 2 and 4, Sim et al. teach a plasmonic sensor comprising a nanostructure core comprising a gold nanoparticle (i.e. a metal nanoparticle) (pg. 1-2, ¶0010, gold nanoparticles).
Regarding Claim 3, as discussed above, Sim et al. teach a plasmonic sensor comprising a metal nanostructure core comprising a gold nanoparticle (pg. 1-2, ¶0010, gold nanoparticles), but fail to specify a specific shape of gold nanoparticle. Sugikawa et al. teach a metal nanostructure core comprising a nanorod (e.g. see pg. 2566, subsection “Fabrication of Nanosized MOF-5 Crystals Encapsulating AuNR”, AuNR is gold nanorod). 
It would have been obvious to one of ordinary skill to specifically use gold nanorods, as taught by Sugikawa et al., as the gold nanoparticles in the plasmonic sensor taught by Sim et al. and the cited prior art. One motivated to do so because gold nanorods are plasmonic nanoparticles (as evidenced by Jelinek and Mannelli et al. and discussed above) and one would use a nanoparticle known to have plasmonic properties as part of a plasmonic sensor. One having ordinary skill in the art would have had a reasonable expectation of success of using gold nanorods in the plasmonic sensor taught by Sim et al. and the cited prior art because Sugikawa specifically teach protecting gold nanorods with a metal-organic framework.
Regarding Claim 6, Claim 6 further limits Claim 1 wherein “the metal-organic framework comprises a ZIF-8 metal-organic framework”. Liang et al., as cited previously above, teach protecting a biomolecule with a ZIF-8 metal-organic framework (see e.g. pg. 4-5, subsections “Biomimetic mineralization extended to enzymes and DNA” and “Protective properties of biomimetically mineralized ZIF-8”). It would have been further obvious to one of ordinary skill to protect a plasmonic sensor specifically with ZIF-8 due to its high surface area, exceptional chemical and thermal stability and negligible cytotoxicity, as further taught by Liang et al. (pg. 2, right col, ¶2). One having ordinary skill would have a reasonable expectation of success because it would have been considered an obvious matter of applying a technique known in the art for its known, intended purpose, and the properties imparted to the sensor by the ZIF-8 coating, listed above, would be considered an improvement to the sensor.
Regarding Claim 7, Applicant elected in their September 9 2022 remarks a species of biomolecule wherein the biomolecule comprises a full-length protein, a polypeptide, a peptide, an aptamer where the aptamer is a peptide. Sim et al. teach a plasmonic sensor comprising a biomolecule which may be an antibody (which is a full-length protein), a peptide, or an aptamer (which may be a polypeptide) (pg. 1-2, ¶0010, the sensor comprises immobilized ‘receptors’; pg. 2, ¶0015 teaches the ‘receptors’ as preferably selected from the group consisting of antibody, DNA, aptamer, substrate for enzyme, amino acid, peptide, lipid, nucleic acid, carbohydrate, cofactor, and fragment of antibody).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/198,823 (‘823), as evidenced by Jelinek.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the conflicting claims comprise structural limitations that are not recited in the instant claims, they are not excluded because the instant claims use open claim language “comprising”.
With respect to instant Claim 1, Claim 1 of ‘823 recites a sensor comprising a plasmonic nanostructure and at least one biorecognition element encapsulated with a metal organic framework. Claim 5 of ‘823 recites the plasmonic nanostructure is selected from the group consisting of a gold nanorod and a gold nanorattle. Claim 6 of ‘823 recites the biorecognition element comprises and antibody.
A plasmonic nanostructure, such as a gold nanorod, as recited in Claims 1 and 5 of ‘823, is a nanostructure core, as recited in instant Claim 1. 
A biorecognition element, such as an antibody, as recited in Claims 1 and 6 of ‘823, is a biomolecule, as recited in instant Claim 1.
Encapsulating with a metal-organic framework, as recited in Claim 1 of ‘823 is necessary for protecting with a metal-organic framework, as recited in instant Claim 1.
The limitations of instant Claims 2, 3 and 4 are recited in Claim 5 of ‘823. Note that gold nanorods are metal nanoparticles, as evidenced by Jelinek (gold nanoparticles are one of the groups of metal nanoparticles, pg. 55, ¶1; gold nanorods are one of the possible morphologies of gold nanoparticles, pg. 55-56, subsection 3.1, “Gold nanoparticles”).
The limitations of Claim 7 are recited in Claims 6 and 7 of ‘823. Note that an antibody is a full-length protein, and “antigens” includes proteins, peptides, lipids, and nucleic acids.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/198,823 (‘823), as evidenced by Jelinek, and in view of Liang et al.
	The copending application recites a plasmonic sensor substantially as claimed, however fails to recite the metal-organic framework specifically comprising a ZIF-8 metal-organic framework (Claim 6).
	Liang et al. teach the method of protecting a biomolecule with a ZIF-8 metal-organic framework (see e.g. pg. 4-5, subsections “Biomimetic mineralization extended to enzymes and DNA” and “Protective properties of biomimetically mineralized ZIF-8”), and also teach coating biomolecules with other MOFs (pg. 4, subsection “Extension of biomimetic mineralization to other MOFs”).
	It would have been obvious to have specifically used a ZIF-8 metal-organic framework as the metal-organic framework of the sensor of Claim 1 of ‘823 in order to protect the sensor from biological, thermal, and chemical degradation, as further taught by Liang et al. (pg. 2, right col, ¶2),  One having ordinary skill would have a reasonable expectation of success because it would have been considered an obvious matter of applying a technique known in the art for its known, intended purpose, and the properties imparted to the sensor by the ZIF-8 coating, listed above, would be considered an improvement to the sensor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSUE A RODRIGUEZ-CORDERO/Examiner, Art Unit 1677        

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677